      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ROBERT HARVEY FULLER,                     )
                                          )
Plaintiff,                                )
                                          )
v.                                        )
                                          )         Civil Action No.
KOCH FOODS, INC.;                         )         2:17-cv-00096-ALB
KOCH FOODS OF ALABAMA,                    )
LLC; and                                  )         OPPOSED
MELISSA MCDICKINSON                       )
                                          )
Defendants.                               )


           KOCH FOODS OF ALABAMA, LLC'S RULE 54(b) MOTION
          TO AMEND THE COURT'S SUMMARY JUDGMENT ORDER

         Defendant Koch Foods of Alabama, LLC (hereinafter "Ala-Koch" or

"Defendant") moves the Court, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, to amend its Opinion and Order on Defendant's Motion for Summary

Judgment (Doc. 225) because: (1) the Opinion and Order omitted a ruling on Ala-

Koch's Motion for Summary Judgment as to Fuller's state law tort claims and

request for punitive damages; and (2) the Opinion assumes that Fuller's May 19,

2015 email included a complaint of "race discrimination" even though the email

does not reference race and unrefuted record evidence establishes that employees

did not complain to Fuller about race discrimination. To clarify the issues for trial,

Defendant states the following in support of this Motion:

4824-1696-8607v1
2016061-000166 08/14/2019
       Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 2 of 15




  I.     Background

         In his Third Amended Complaint, Fuller asserted the following claims

against Ala-Koch: Count I - Invasion of Privacy; Count II - Assault and Battery;

Count III - Outrage; Count IV - Negligent/Wanton Supervision, Training, and

Retention; Count V - Title VII Retaliation; Count VI - 42 U.S.C. § 1981

Retaliation; Count VII - Title VII Sexual Harassment; Count VIII - Title VII and §

1981 Race Discrimination; and Count IX - Title VII Gender Discrimination. (Doc.

70). Ala-Koch moved for summary judgment as to all of Fuller's claims and his

request for punitive damages. The Court's Opinion failed to address the disposition

of Fuller's state law claims (invasion of privacy, assault and battery, outrage, and

negligent/wanton supervision, training and retention) against Ala-Koch. Similarly,

the Opinion and Order did not address Fuller's claim for punitive damages.

         Additionally, in its Opinion, the Court stated that Fuller had emailed

McDickinson and Birchfield complaining about "race discrimination." See Doc.

225 at p. 4 ("In May 2015, Plaintiff sent an email to Birchfield and McDickinson

reporting a claim of racial discrimination which another employee had reported to

him regarding disproportionate discipline received by African-American

employees."). However, Fuller's email did not mention race discrimination nor

disproportionate discipline. Rather, the email stated:



                                          2
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 3 of 15



         There seems to be an inordinate amount of complaints of harassment
         and discrimination levied against Bobby Partain. It always seems to
         be the same sort of complaint. In essence, that Bobby is rude and
         discourteous in the manner in which he speaks to employees. It has
         been claimed that he repeatedly uses foul language and an aggressive
         tone in dealing with his staff. It has also been alleged that he is
         dismissive to requests to assist in helping employees with "badge
         issues." Yet, there seems to have been no disciplinary action taken.

         There seems to be a pattern of misconduct and our perceived lack of
         action or attentiveness to the problem, gives the appearance that we
         are in compliance with his behavior. In accordance with our
         Employee Handbook, and after speaking with Elvin Mitchell about his
         relationship with Mr. Partain, I am officially reporting a claim of
         discrimination as it was reported to me by Mr. Mitchell. I will do my
         best to present you with the names of the other employees that have
         waged these same allegations against Mr. Partain.

(Doc. 164 at pp. 11-12) (citing Fuller Depo. Fuller Depo. at 328:3-19, DX 22

Emails between Harvey Fuller to David Birchfield and Melissa McDickinson dated

05/20/15, filed as KFX 27; Birchfield Depo. at 382:2-15). Indeed, even if the Court

had considered Fuller's testimony about Elvin Mitchell's hearsay statements, which

the Court should not, those statements do not support a claim of disproportionate

discipline by Ala-Koch based on race. Rather, Fuller testified that Mitchell's only

purported reference to race was that Partain "talks crazy to the black folks,

especially the men." (Fuller Depo. at p. 322:9-325:3).

         Moreover, the Court's Opinion only addressed one of the grounds raised by

Ala-Koch as to Fuller's retaliation claim - i.e., that Fuller did not engage in

protected conduct because he admittedly was performing the duties of his position

                                          3
4824-1696-8607v1
2016061-000166 08/14/2019
          Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 4 of 15



when he relayed Mitchell's complain to McDickinson and Birchfield (also known

as the "manager rule").1 Ala-Koch's motion identified multiple grounds on which

Fuller's retaliation clam was due to dismissed, including that (1) the email about

Mitchell was not protected conduct because it did not put Ala-Koch on notice that

Fuller was complaining about race discrimination as opposed to harsh treatment of

Partain's entire staff; (2) the email about Elvin Mitchell was not protected conduct

as a matter of law because Fuller was not opposing an unlawful employment

practice of Ala-Koch but rather the discourteous treatment of a single supervisor;

and (3) Fuller did not have a subjectively and objectively reasonable belief that he

was complaining about race discrimination based upon the unrefuted testimony

from Partain's subordinates that they did not complain to him about race-based

treatment. In light of the foregoing, Ala-Koch moves the Court to amend its

Opinion and Order pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

    II.    Argument
           The Eleventh Circuit Court of Appeals has held that "a district court's

authority to revise interlocutory orders -- e.g, denial of summary judgment --

comes from Rule 54(b)." Herman v. Hartford Life & Acc. Ins. Co., 508 F. App'x

923, 928 n.1 (11th Cir. 2013). Moreover, "[a]lthough Rule 54(b) does not delineate

the parameters of a district court's discretion to reconsider interlocutory orders,"

1
 See Doc. 225 at pp. 13-14 (discussing Gogel v. Kia Motors Mfg. of Georgia, Inc., 904 F.3d 1226, 1237 (11th Cir.
2018), reh'g en banc granted, opinion vacated, No. 16-16850, 2019 WL 2498915 (11th Cir. June 17, 2019).
                                                       4
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 5 of 15



the Eleventh Circuit has "at least indicated that Rule 54(b) takes after Rule 60(b)."

Id. (affirming district court's granting of Rule 60(b) motion to reconsider denial of

summary judgment). See also Fernandez v. Bankers Nat'l Life Ins. Co., 906 F.2d

559, 569 (11th Cir. 1990) (reviewing a district court's grant of a motion to

reconsider a denial of summary judgment as if it were a Rule 60(b) motion);

Maldonado v. Snead, 168 Fed. Appx. 373, 386-87 (11th Cir. Feb. 23, 2006) (noting

“we see no reason to apply a different standard when the party seeks

reconsideration of a non-final order” pursuant to Rule 54(b) “than when the party

seeks reconsideration of a final judgment” pursuant to Rule 60(b)).

         Rule 60(b)(1) "encompasses mistakes in the application of the law." Parks v.

U.S. Life and Credit Corp., 677 F.2d 838, 839-40 (11th Cir.1982). A Rule 60(b)(1)

motion should be granted when "the legal error is obvious." Chambers v. Florida

parole Comm'n, 257 Fed. Appx. 258, 259 (11th Cir. Dec.7, 2007). Further, a

district court has power pursuant to Rule 60(b) to vacate or set aside a judgment

"whenever such action is appropriate to accomplish justice," (Griffin v. Swim–Tech

Corp., 722 F.2d 677, 680 (11th Cir.1984) (citing Klapprott v. United States, 335

U.S. 601, 615, 69 S.Ct. 384, 93 L.Ed. 266 (1949))). Rule 60(b) "should be liberally

construed in order to do substantial justice." Seven Elves, Inc. v. Eskenazi, 635 F.2d

396, 401 (5th Cir. 1981).



                                           5
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 6 of 15




         A. The Court should amend its Order to include a ruling as to Ala-
            Koch's Motion for Summary Judgment on Fuller's state law claims.

         Because the Court ruled that Fuller's invasion of privacy and outrage claims

against McDickinson were due to be dismissed (Doc. 225 at pp. 6-7), Ala-Koch

cannot be held liable for Fuller's invasion of privacy and outrage claims through a

theory of respondeat superior. See, Ala-Koch Br. in support of MSJ at pp. 47-48

(citing Stancombe v. New Process Steel LP, 652 F. App'x 740, 741 (11th Cir. 2016)

(affirming district court's judgment that employer could not be held vicariously

liable for employee's underlying state law torts where employee failed to create a

genuine issue of material fact as to these claims)). Accordingly, Fuller's invasion of

privacy and outrage claims against Ala-Koch necessarily fail and are due to be

dismissed.

         As to the assault and battery claim, Fuller failed to present evidence that

McDickinson's alleged inappropriate touching of Mr. Fuller was in the line and

scope of her employment or that such conduct was in furtherance of Ala-Koch's

interests such that it could be held vicariously liable for Fuller's claims of assault

and battery. See Ala-Koch Br. in support of MSJ (Doc. 164 at pp. 47-57) (citing

Barlow v. Piggly Wiggly Ala. Distib. Co., 2015 WL 5770625, at *6 (N.D. Ala. Oct.

2, 2015) (quoting Ex parte Atmore Cmty. Hosp., 719 So. 2d 1190, 1194-95 (Ala.

1998)) ("An employer may not be held vicariously liable, however, for sexual


                                           6
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 7 of 15



harassment by an employee when the employee acts only to 'satisf[y] his own

lustful desires.'")). As such, summary judgment as to Fuller's assault and battery

claims is due to be granted in Ala-Koch' favor.

         Likewise, the Court should amend its Order and Opinion to include

dismissal of Fuller's negligent/wanton supervision, training and retention. Despite

Fuller's exhaustive efforts to dig up unfavorable information on McDickinson

through the use of overly broad subpoenas to her employers, he was unable to

produce any evidence that Ala-Koch's knew or should have known of any

purported propensity to sexually harass her co-workers at the time it hired her. He

also failed to present any evidence that Ala-Koch's training and retention of

McDickinson was negligent. (Doc. 164 at p. 55) (citing Portera v. Winn Dixie of

Montgomery, Inc., 996 F. Supp. 1418, 1438 (M.D. Ala. 1998) (holding employee

must show "the alleged incompetence of the [problem] employee was actually

known to the employer or was discoverable by the employer if it had exercised

care and proper diligence" to succeed on negligent hiring and retention claims). To

the contrary, the undisputed evidence was that McDickinson attended anti-

harassment training and was familiar with Ala-Koch's policy prohibiting such

conduct. Moreover, it was undisputed Fuller never reported any harassment during

his employment and could not produce any other complaints of harassment against

McDickinson made before or during his employment. Thus, his negligent retention
                                         7
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 8 of 15



claim fails as a matter of law. Accordingly, Ala-Koch respectfully requests the

Court amend its summary judgment Opinion and Order to include dismissal of all

of Fuller's state law tort claims against it.

B.       The Court should amend its summary judgment Opinion and Order to
         include a ruling on Fuller's punitive damages claim.

         Ala-Koch moved for summary judgment on Fuller's punitive damages

claims (id. at pp. 57-60), but the Court's Opinion and Order failed to rule on Ala-

Koch's motion on that issue. Specifically, Ala-Koch argued it was entitled to

summary judgment on punitive damages as a matter of law as Fuller (1) failed to

present evidence of malice or reckless disregard of Fuller's rights; and (2) even if

such evidence existed, Koch Foods affirmatively established it exercised

reasonable care to prevent and correct discriminatory behavior in the workplace.

(Doc 164 at pp. 57-60) (citing Kolstad v. Am Dental Ass'n, 527 U.S. 526, 545

(1999) and Hatley v. Hilton Hotels Corp., 308 F.3d 473, 477 (5th Cir. 2002)

(affirming judgment as a matter of law on employee's punitive damage claim

where manager's harassing conduct was contrary to company's good faith efforts to

prevent sexual harassment in the workplace, as was evidenced by the company's

well-publicized policy forbidding sexual harassment, training on sexual harassment

to new employees, and established grievance procedure for sexual harassment

complaints)). Because the Court omitted a ruling on Ala-Koch's summary

                                                8
4824-1696-8607v1
2016061-000166 08/14/2019
      Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 9 of 15



judgment motion as to Fuller's punitive damages claim, Ala-Koch moves the Court

to amend its Opinion and Order in this regard and grant Ala-Koch's Motion in light

of Fuller's failure to create a genuine issue of fact as to Ala-Koch's good faith

efforts to prevent and correct discriminatory conduct in the workplace.

         C.        The Court should amend its order denying Ala-Koch's Motion
                   for Summary Judgment on Fuller's retaliation claim.
         Ala-Koch moves the Court to reverse its order denying Ala-Koch's Motion

for Summary Judgment to the extent it rests on findings that in his May 19, 2015

email, Fuller stated he was complaining about "race discrimination." In addition,

Ala-Koch respectfully requests the Court consider all of the grounds asserted in

support of its summary judgment motion, including (1) Fuller's email failed to put

Ala-Koch on notice that Fuller was engaging in protected conduct (complaining of

race-based discrimination) as opposed to complaining about harsh treatment of

Partain's entire staff; (2) Fuller's email was not protected conduct as a matter of law

because it failed to oppose an unlawful employment practice of Ala-Koch, as

required by the plain language of Title VII, as opposed to the discourteous

treatment of a single, rogue supervisor; and (3) Fuller did not engage in protected

conduct as he could not have had a subjectively and objectively reasonable belief

as measured against existing case law that he was complaining about race

discrimination. (Doc. 164 at pp. 34-38) (citing Little v. United Tech., Carrier


                                          9
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 10 of 15



Transicold Division, 103 F.3d 956, 959-60 (11th Cir. 1997) (holding "not every act

by an employee in opposition to [unlawful] discrimination is protected. The

opposition must be directed at an unlawful employment practice of an employer,

not an act of discrimination by a private individual.")).

         As the Court noted in its Opinion, it is an essential element of Fuller's

retaliation claim that he engaged "in an activity protected under Title VII." (Doc.

225 at p. 13 (citing Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008)). And

as the Eleventh Circuit has noted, establishing a protected activity requires a

showing that the employee had an objectively reasonable belief that discrimination

was occurring. See Ala-Koch Brief in Support of MSJ at p. 33 (citing Anduze v.

Florida Atl. Univ., 151 F. App'x 875, 878 (11th Cir. 2005); Little v. United

Technologies, Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997)). To

make such a showing, Fuller must establish that his "belief was objectively

reasonable in light of the facts and record presented." Id. (emphasis added).

         Fuller's retaliation claim cannot stand as a matter of law because (1) he did

not complain about race discrimination in his May 19, 2015 email, and (2) he did

not have an objectively reasonable belief that he was complaining about race

discrimination in light of the unrefuted testimony by Elvin Mitchell and Joseph

Lacy that they did not complain to Fuller about such discrimination. In his

unrefuted declaration, Mitchell testified that while he "complained to someone in
                                           10
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 11 of 15



Human Resources about Partain yelling at [him]," he "did not complain about race

discrimination." (Doc. 164 at p. 11) (citing Mitchell Decl. at ¶¶ 4, 6). Similarly,

Lacy never mentioned any race discrimination, nor did he believe Partain treated

him differently because of his race. (Id. at p. 10) (citing Lacey Decl. ¶¶ 6-7).

                   1. Unrefuted evidence establishes that Fuller did not mention
                      race discrimination in his May 19, 2015 email to McDickinson
                      and Birchfield.

         To the extent the Court's Opinion that Fuller engaged in protected activity

rests on the premise that Fuller complained about race discrimination in his May

19, 2015 email to Birchfield and McDickinson, the Court's Opinion rests on

erroneous facts and should be revised accordingly. As noted supra, nowhere in his

May 19, 2015 email did Fuller mention discrimination based on race. This dooms

any claim that Fuller's May 19, 2015 email in itself constituted protected activity.

See Ala-Koch Br. in support of MSJ at p. 34 (noting that without some allegation

that unfair treatment was based on race, the complaint does not "constitute

statutorily protected activity" because "[u]nfair treatment" alone "is not an

unlawful employment practice under Title VII." Coutu v. Martin Cnty. Bd. of Cnty.

Com'rs, 47 F.3d 1068, 1074-75 (11th Cir. 1995) (affirming directed verdict in

favor of former employer on Title VII national origin and retaliation claims).

         Further, as noted in Ala-Koch's reply brief, Gogel v. Kia Motors Mfg. of

Georgia, Inc., 904 F.3d 1226, 1237 (11th Cir. 2018), reh'g en banc granted,
                                           11
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 12 of 15



opinion vacated, No. 16-16850, 2019 WL 2498915 (11th Cir. June 17, 2019), is

inapplicable to the facts of this case. In Gogel, the Eleventh Circuit determined that

a human resources employee engaged in protected conduct by providing another

employee the name of an attorney who could assist her with filing an EEOC

Charge, even though doing so was outside of the employer's formal reporting

mechanisms. Gogel at 1236-37.

         Unlike in Gogel, Fuller was not deviating from company policy in reporting

Mitchell's complaint to McDickinson and Birchfield. Fuller was merely doing his

job by reporting alleged misconduct by a supervisor. Fuller has not alleged, nor has

Ala-Koch argued, that Fuller utilized some method outside of Ala-Koch's reporting

requirement to report race discrimination. Ala-Koch did note that Fuller had

violated its policies by talking to hourly employees about an ongoing investigation,

but Fuller does not allege that his act of talking to other employees amounted to

protected conduct. Thus, either way the Eleventh Circuit rules in Gogel -- whether

the Court finds that an HR employee engages in protected activity when he goes

outside of his employer's reporting mechanisms, or finding that such behavior is

not protected conduct -- the ruling will likely have no bearing on Fuller's claims.




                                         12
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 13 of 15




                   2. Unrefuted evidence establishes that Fuller did not have an
                      objectively reasonable belief he was complaining about race
                      discrimination.
         In addition to the fact that Fuller's email could not have put Ala-Koch on

notice that he was complaining about an unlawful, race-based employment

practice, the record evidence establishes he did not have an objectively reasonable

belief that race discrimination was occurring. As noted in Ala-Koch's Brief, Lacey

and Mitchell deny under oath any belief or making any complaint that Partain

discriminated against them based upon race. Fuller presented no evidence to refute

or contradict Lacey and Mitchell's sworn testimony. Thus, in light of the facts and

record presented, Fuller cannot establish he had an objectively reasonable belief

that he was complaining about race discrimination. Because Fuller's email did not

mention race discrimination and the unrefuted record evidence establishes he did

not have an objectively reasonable belief race discrimination was occurring, as a

matter of law, Fuller cannot establish he engaged in protected activity.

         B. The opinion and order are due to be amended to clarify the record
            for trial and for purposes of appeal.
         If the Court fails to amend its summary judgment Opinion and Order, Ala-

Koch will be left to guess which claims are to be tried to a jury. In addition, to the

extent the Court intended to deny Ala-Koch's summary judgment on any of the

aforementioned claims, it is necessary for the Court to articulate the grounds for

purposes of appeal.
                                           13
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 14 of 15



         WHEREFORE, premises considered, Defendant respectfully moves the

Court for an order amending the Court's Opinion and Order on Defendant's Motion

for Summary Judgment.

                                                Respectfully submitted,

                                                s/ Rachel V. Barlotta
                                                RACHEL V. BARLOTTA
                                                SHARONDA C. FANCHER
                                                Attorneys for Defendant
                                                Koch Foods of Alabama, LLC

OF COUNSEL:

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
Wells Fargo Tower
420 North 20th Street, Suite 1400
Birmingham, AL 35203
(205)328-0480 Telephone
(205)322-8007 Facsimile

                            CERTIFICATE OF SERVICE
      I hereby certify that on this, the 14th day of August, 2019, this document
was filed on behalf of Defendant Koch Foods of Alabama, LLC through the
Court's ECF system and thus served on Plaintiffs' counsel of record listed below:
         Cynthia Forman Wilkinson
         Wilkinson Law Firm PC
         215 N. Richard Arrington Jr. Blvd., Suite 200
         Birmingham, AL 35203
         205-250-7866
         Fax: 205-250-7869
         Email: wilkinsonefile@wilkinsonfirm.net
         Heather Newsom Leonard
         Heather Leonard, PC
         2105 Devereux Circle; Suite 111
                                           14
4824-1696-8607v1
2016061-000166 08/14/2019
     Case 2:17-cv-00096-ALB-SMD Document 226 Filed 08/14/19 Page 15 of 15



         Birmingham, AL 35243
         205-977-5421
         Fax: 205-278-1400
         Email: heather@heatherleonardpc.com
         Alicia Kay Haynes
         Charles Guerrier
         Haynes & Haynes, PC
         1600 Woodmere Drive
         Birmingham, AL 35226
         205-879-0377
         Fax: 205-879-3572
         Email: akhaynes@haynes-haynes.com
         Email: scedwards@haynes-haynes.com

         Marion F. Walker
         Corey Goerdt
         Fisher Phillips
         2323 2nd Avenue North
         Birmingham, AL 35203
         (205) 327-8354
         mfwalker@fisherphillips.com
         cgoerdt@fisherphillips.com

                                            /s/ Rachel V. Barlotta
                                            Of Counsel




                                       15
4824-1696-8607v1
2016061-000166 08/14/2019
